DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-36 (now cancelled) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022. 

Claim Objections
Claims 7 and 38 are objected to because, at line 10, it appears that “skin layer to” should be --skin layer mounted to--. 
Claim 23 is objected to because “dampener” should be --damper--. 
Appropriate correction is required.

Drawings
The drawings are objected to because, other than Figs. 3, 5B, and 6C, they all appear to be essentially photographs, and “Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention”, 37 CFR Sec 1.84 (b)(1). In this case, photographs are not the only practicable medium for illustrating the claimed invention”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 19, 38, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 40 contain several trademark/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, trademarks/trade names such as, for example, Fabrock, are improperly used to describe and identify the product itself as opposed to describing the and identifying the source of the product. 
It is assumed the claim recites balsa. 
Claims 10 and 40 contains the trademark/trade name “superwool”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, superwool is improperly used to describe and identify the product itself as opposed to describing the and identifying the source of the product. 
It is assumed the claim recites aluminum material.  
Claims 11 and 40 contain the trademark/trade name “TFP”, followed by “/Phenolic resin”. It is unclear whether the claim recites TFP Phenolic resin, which is proper, or just “TFP”, which is improper because a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.      
It is assumed the claim recites galvanized steel.  
Claim 19 recites the limitation "the" sealing material. There is insufficient antecedent basis for this limitation in the claim, as no sealing material is previously recited.
It is assumed the claim depends from claim 18.
Claim 38 recites a frame includes a tongue and groove. This is confusing. It is unclear what structure is represented by the frame tongue and groove because claim 17 recites the side edges have a tongue and groove. Is the frame tongue and groove the same structure as the side edge tongue and groove? The only tongue and groove are apparently the tongue and groove of the frame. It is assumed the claim recites adjacent peripheral frame side edges each include the tongue for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the peripheral frame each include the groove for supporting interlocking between the interlocking panels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 – are rejected under 35 U.S.C. 103 as being unpatentable over Huang (9,151,045) in view of Farag (2002/0148178).
1.	Huang teaches a barrier system (”partition structure”) for partitioning a space, comprising:
a plurality of interlocking panels (“partition members”, Fig. 5) forming a barrier (Fig. 6 shows a barrier made of three column of staggered panels);  
wherein the interlocking panels are assembled in the barrier in columns which include at least two panels, Fig. 6,
wherein a first horizontal joint between two interlocking panels of the barrier in a first column (any of the three columns shown in Fig. 6) is vertically offset from a horizontal joint between two interlocking panels of the barrier in a second column (any column adjacent to the first as defined, Fig. 6) that is adjacent to the first column at a vertical joint (Fig. 6 shows 3 adjacent columns with staggered horizontal joints). 
Huang does not expressly teach that the barrier is fire rated. Examiner notes that the limitation “fire rated” is given minimal patentable weight in the claim, as no significant additional barrier fire resistant structure is apparently recited at least in claim 1. In any case, Farag teaches that it is old in the art for a partition to be fire rated, abstract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the barrier to be fire rated to at least a minimal degree for occupant safety. 

5.	Huang in view of Farag teaches the barrier system of claim 1, Huang, further teaching the two interlocking panels of the barrier in the first column (the leftmost column, Fig. 6) have a same width but different heights (the two interlocking panels of the barrier in the first column as defined in this claim have a same width but different heights, the top panel being taller, Fig. 6). 

6.	Huang in view of Farag teaches the barrier system of claim 1, Huang, further teaching the two interlocking panels of the barrier in the first column (the middle column, Fig. 6) have a same width and a same height (the two interlocking panels of the barrier in the first column as defined in this claim have a same width and a same height, Fig. 6).

Claims 2-4 - are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Hodson (10,287,770).
2.	Huang in view of Farag teaches the barrier system of claim 1, Huang, further teaching each interlocking panel includes four side edges (top and bottom horizontal and left and right vertical side edges, Fig. 2) and wherein a pair of side edges (the left and right vertical side edges) of the panel include a tongue 212 on one of the pair of side edges for supporting he interlocking between the interlocking panels and a groove 222 on the one of the pair of side edges for supporting the interlocking between the interlocking panels. Examiner notes that the limitation “side” edges is essentially used to mean the four panel outside edges. 
Huang does not expressly teach a first pair of adjacent side edges of the panel each include a tongue for supporting he interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the interlocking panel each include a groove for supporting the interlocking between the interlocking panels. Hodson teaches a first pair of adjacent side edges of a panel (the adjacent side edges of the panel that converge at the panel bottom-left corner, Fig. 4) each include a tongue 212 for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges (the adjacent side edges of the panel that converge at the panel top-right corner, Fig. 4) of the interlocking panel each include a groove 210 for supporting the interlocking between the interlocking panels.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Huang to have a first pair of adjacent side edges of the panel each include a tongue for supporting he interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the interlocking panel each include a groove for supporting the interlocking between the interlocking panels for a stronger barrier. 

3.	Huang in view of Farag and in further view of Hodson teaches the barrier system of claim 2, Huang, Fig. 1, further comprising an opening 213 in each tongue and a plate 23 with a tapered hook 232, Fig. 3A, that is mounted to each groove (mounted to the groove base, Fig. 1) and wherein the tapered hook is configured for insertion and retention in the opening to lock adjacent panels at the vertical joint to each other. Huang does not teach a plate with the opening. Farag teaches a plate (retaining anchor 255 is essentially plate shaped, Figs. 29-30) with an opening 259. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Huang to have a plate with the opening to reinforce the opening against the shear forces applied by the tapered hook. 

4.	Huang in view of Farag teaches the barrier system of claim 2, Huang, further teaching the tongue is sized and shaped to engage the groove to form a seal between adjacent interlocking panels at least because the tongue and groove “are engaged with each other”, col. 4, lines 11-44, to the extent that there is a relatively tight connection as shown in Fig. 2. 

Claims 7-9 - are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Hodson. 
7.	Huang in view of Farag teaches the barrier system of claim 1, Huang, further teaching each interlocking panel comprises a frame (the two Huang vertical engaging assembly 2 members at the panel side are frame members because they are “a structure that gives …support”, American Heritage Dictionary” to the panel body by locking the panels together, but the members are not peripheral as claimed because a periphery is the external boundary of a body) having a pair of adjacent side edges, one edge includes a tongue 212 for supporting the interlocking between the interlocking panels and wherein a second edge includes a groove 222 for supporting the interlocking between the interlocking panels, and a skin layer 1, Fig. 5.
Huang in view of Huang does to teach the frame is a peripheral frame having four side edges and wherein a first pair of adjacent side edges of the peripheral frame each include a tongue for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the peripheral frame each include a groove for supporting the interlocking between the interlocking panels;
a core layer surrounded by the peripheral frame;
a barrier layer mounted to each of a first and second opposed surfaces of the core layer; and
the skin layer mounted to an outer surface of each barrier layer.
Hodson, Figs. 3-4, teaches a frame is a peripheral frame having four side edges (end side walls 240) and wherein a first pair of adjacent side edges of the peripheral frame each include a tongue for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the peripheral frame each include a groove for supporting the interlocking between the interlocking panels (Fig. 4 shows the relationship between the panel tongues and grooves, the grooves shown as dotted lines) and 
a core layer 254 surrounded by the peripheral frame, Figs. 19-21;
the barrier layer 256 mounted to each of a first and second opposed surfaces of the core layer; and
a skin layer 204 to an outer surface of each barrier layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Huang frame to be a peripheral frame having four side edges and wherein a first pair of adjacent side edges of the peripheral frame each include a tongue for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the peripheral frame each include a groove for supporting the interlocking between the interlocking panels, a core layer surrounded by the peripheral frame, a barrier layer mounted to each of a first and second opposed surfaces of the core layer; and the Huang skin layer mounted to an outer surface of the Hodson barrier layer for “structural strength”, col. 2, lines 33-35. 

8.	Huang in view of Farag and in further view of Hodson teaches the barrier system of claim 7, Hodson further teaching the peripheral frame is made of natural wood material (col. 12, lines 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Huang frame members to be wooden for a beneficial strength/weight ratio.

9.	The Hodson core is not expressly taught as being, as best understood, balsa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the core to be balsa for its insulation properties and for weight reduction. 

Claim 10 – is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Hodson and Mateu Climent (2012/0167371). 
10.	Huang in view of Farag and in further view of Hodson does not teach the barrier layer being aluminum. Mateu Climent teaches a barrier layer 5 being aluminum, abstract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the barrier layer to be aluminum for enhanced fire resistance. 

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Hodson and Clifford (6,171,705). 
11.	Huang in view of Farag and in further view of Hodson does not teach the skin layer is made of galvanized steel. Clifford teaches a skin layer is made of galvanized steel (col. 1, lines 62-64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the skin layer to be galvanized steel for strength. 

Claims 12-13 – are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Hodson and Daniels (8,915,033).
12.	Huang in view of Farag and in further view of Hodson does not comprise an intumescent strip positioned between the skin and frame. Daniels col. 13, lines 53-55, teaches an intumescent strip positioned between a skin and frame because the panels are coated with an intumescent, and as such, the intumescent is then between the panel and rectangular frame, Fig. 12A. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position an intumescent strip between the skin and frame for enhanced panel/system fire protection. 

13.	Huang in view of Farag and in further view of Hodson does not comprise an intumescent strip positioned between the core and the frame. Daniels col. 14, lines 15-17, teaches an intumescent strip (intumescent banding 1108, Fig. 11C, is essentially a strip) positioned between a core (“core”) and frame (exterior banding 1106 acts as a frame around the core). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position an intumescent strip between the core and frame for enhanced panel/system fire protection. 

Claims 14, 17, and 23 – are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Spear (2009/0133354).
14	Huang in view of Farag does not teach the space includes a floor and further comprising a floor track module which includes a flexible seal against the floor and a channel configured to receive an interlocking panel bottom edge. Initially, Examiner remarks that the claim is understood to be drawn to, in combination, panels, a floor track, and a floor because the applicant has positively recited claim elements other than the barrier system. An example of positive recitation of the floor is the floor track seal being “against” the floor, the floor being recited as part of the space. In re Larsen, 10 Fed. App’x 890 (Fed. Cir. 2001). Spear, Fig. 3, teaches a space includes a floor and further comprising a floor track module 18 which includes a flexible (rubber) seal 60 against the floor and a channel 58 configured to receive an interlocking panel bottom edge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the space to include a floor and further comprise a floor track module which includes a flexible seal against the floor and a channel configured to receive an interlocking panel bottom edge to sufficiently secure the panel bottom to the floor. 

17	Huang in view of Farag does not teach the space includes a wall and further comprising a wall interface module which includes a flexible seal against the wall and a channel configured to receive an interlocking panel. Initially, Examiner remarks that the claim is understood to be drawn to, in combination, panels, a wall interface module, and a wall because the applicant has positively recited claim elements other than the barrier system. An example of positive recitation of the wall is the wall interface module being “against” the wall, the wall being recited as part of the space. In re Larsen, 10 Fed. App’x 890 (Fed. Cir. 2001). Spear, Fig. 3, teaches a space includes a wall (“existing wall”) and further comprising a wall interface module (side channels 31, 37 are wall interface modules because they act as an interface between the existing wall and panel) configured to receive an interlocking panel 27. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the space to include a wall and further comprise a wall track module which includes a channel configured to receive an interlocking panel to sufficiently secure the panel edge to the existing wall.
The Spear wall track module does not include a flexible seal against the wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the floor track module to include a flexible seal against the wall for a tight, flexible connection. 

  23	Huang in view of Farag does not teach the space includes a soffit and further comprising a soffit interface module which includes a channel configured to receive an interlocking panel top edge. Examiner remarks that the soffit is considered an intended use claim element, as it is recited as being included in the space, which itself is not positively recited. Spear, Fig. 3, teaches a space includes a floor and further comprising a floor interface module 18 which includes a channel configured to receive an interlocking panel edge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the space to include a soffit and further comprise a soffit interface module which includes a channel configured to receive an interlocking panel top edge in the same way the Spear space includes a ceiling and comprise a ceiling interface which includes a channel configured to receive an interlocking panel edge to make a strong connection to a space soffit. 

Claims 15-16, 18-20, and 24-25 – are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Spear and Klein.
15-16.	Huang in view of Farag and in further view of Spear does not further comprise an intumescent sealing material mounted to an inner surface of the channel and configured to seal against an outer surface of the received interlocking panel. Klein, Fig. 2, comprises an intumescent sealing material 28 mounted to an inner surface of a channel (a U-shaped channel is formed by the underside of slab 22 and the legs onto which intumescent sealing material 28 is mounted) and configured to seal against an outer surface of a received interlocking panel (the studs and sheathing form a panel that interlocks relatively tightly with the channel as defined). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for intumescent sealing material to be mounted to an inner surface of the channel and configured to seal against an outer surface of the received interlocking panel for enhanced fire resistance. 

18-19.	Huang in view of Farag and in further view of Spear does not further comprise an intumescent sealing material mounted to an inner surface of the channel and configured to seal against an outer surface of the received interlocking panel. Klein, Fig. 2, comprises an intumescent sealing material 28 mounted to an inner surface of a channel (a U-shaped channel is formed by the underside of slab 22 and the legs onto which intumescent sealing material 28 is mounted) and configured to seal against an outer surface of a received interlocking panel (the studs and sheathing form a panel that interlocks relatively tightly with the channel as defined). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for intumescent sealing material to be mounted to an inner surface of the channel and configured to seal against an outer surface of the received interlocking panel for enhanced fire resistance. 

20.	Huang in view of Farag and in further view of Spear does not further comprise a filling material filling an interior space of the channel adjacent an edge of the received interlocking panel.  Klein, Fig. 2, comprises a filling material 28 filling an interior space of a channel (a U-shaped channel is formed by the underside of slab 22 and the legs onto which intumescent sealing material 28 is mounted) adjacent an edge of a received interlocking panel (the studs and sheathing form a panel that interlocks relatively tightly with the channel as defined). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a filling material in the form of tumescent 28 to fill an interior space of the channel adjacent an edge of the received interlocking panel for enhanced fire resistance. 

24-25	Huang in view of Farag and in further view of Spear does not further comprise an intumescent sealing material mounted to an inner surface of the channel and configured to seal against an outer surface of the received interlocking panel. Klein, Fig. 2, comprises an intumescent sealing material 28 mounted to an inner surface of a channel (a U-shaped channel is formed by the underside of slab 22 and the legs onto which intumescent sealing material 28 is mounted) and configured to seal against an outer surface of a received interlocking panel (the studs and sheathing form a panel that interlocks relatively tightly with the channel as defined). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for intumescent sealing material to be mounted to an inner surface of the channel and configured to seal against an outer surface of the received interlocking panel for enhanced fire resistance. 

Claim 22 – is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Segall (10,036,157). 
22.	Huang in view of Farag does not further include a corner module configured to interlock with the interlocking panel. Segall, Fig. 2, includes a corner module 26 configured to interlock with an interlocking panel (“panel”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Huang in view of Farag to further include a corner module configured to interlock with the interlocking panel for more enhanced system configurations. 
Claim 26 – is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and Spear and in further view of Levy (2011/0162293). 
26.	Huang in view of Farag and Spear does not further comprise an environmental monitoring mechanism mounted to at least one of the interlocking panels. Levy comprises an environmental monitoring mechanism (smoke detector) mounted to at least one of the interlocking panels, para 34.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Huang in view of Farag to further comprise a smoke detector mounted to at least one of the interlocking panels for enhanced fire safety. 

Claim 27 – is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Farag and in further view of Duchet (10,775,072).
27.	Huang in view of Farag does not further comprise a fire and smoke damper mounted to at least one of the interlocking panels. Duchet comprises a damper mounted to a panel, col. 6, lines 4-6, the damper capable of damping fire and smoke at least to some degree. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Huang in view of Farag to further comprise a fire and smoke damper mounted to at least one of the interlocking panels to dampen fire and smoke to allow occupants time to leave. 

Claim 37-39, and 42-43 - are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hodson and Farag. 
37.	Huang teaches a barrier system (”partition structure”) for partitioning a space, comprising:
a plurality of interlocking panels (“partition members”, Fig. 5) forming a barrier (Fig. 6 shows a barrier made of three column of staggered panels);  
wherein the interlocking panels are assembled in the barrier in columns which include at least one panel, Fig. 6,
a joint (vertical joint) between two interlocking panels of the barrier in a first column (the left column, Fig. 6) and in a second column (the middle column, Fig. 6), respectively, that are adjacent to each other, 
each interlocking panel includes four side edges (top, bottom, and both side) and wherein a pair of adjacent side edges of the panel each include a tongue 212 at a first side for supporting interlocking between the interlocking panels and a groove 222 for supporting interlocking between the interlocking panels, and 
an opening 213 in each tongue and a plate 23 with a tapered hook 232, Fig. 3A, that is mounted to each groove (mounted to the groove base, Fig. 1) and wherein the tapered hook is configured for insertion and retention in the opening to lock adjacent panels at the vertical joint to each other.
Huang does not teach a plate with the opening, that the barrier is fire rated, or a first pair of adjacent side edges of the panel each include a tongue for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the panel each include a groove for supporting the interlocking between the interlocking panels. 
Hodson, Figs. 3-4, teaches a first pair of adjacent side edges of panel each include a tongue (the tongue on 240) for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the panel each include a groove (the groove on 240) for supporting the interlocking between the interlocking panels (Fig. 4 shows the relationship between the panel tongues and grooves, the grooves shown as dotted lines). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Huang to have a first pair of adjacent side edges of the panel each include a tongue for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the panel each include a groove for supporting the interlocking between the interlocking panels for enhanced panel interlock. 
Farag teaches a plate (retaining anchor 255 is essentially plate shaped, Figs. 29-30) with an opening 259 and that it is old in the art for a partition to be fire rated, abstract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Huang to have a plate with the opening to reinforce the opening against the shear forces applied by the tapered hook and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the barrier to be fire rated to at least a minimal degree for occupant safety. 
Examiner notes that the limitation “fire rated” is given minimal patentable weight in the claim, as no additional barrier fire resistant structure is apparently recited. 

38.	Huang in view of Hodson and Farag teaches the barrier system of claim 37, Huang further teaching a skin layer 1, Fig. 5, and Hodson, Figs. 3-4, further teaching a peripheral frame 240 having four side edges and wherein adjacent peripheral frame side edges each include a tongue for supporting the interlocking between the interlocking panels and wherein a second pair of adjacent side edges of the peripheral frame each include a groove for supporting interlocking between the interlocking panels (Fig. 4 shows the relationship between the panel tongues and grooves, the grooves shown as dotted lines), a core layer 254 surrounded by the peripheral frame; a barrier layer 256 mounted to each of a first and second opposed surfaces of the core layer; and a skin layer 204 mounted  to an outer surface of each barrier layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Huang panel to have a frame and the claimed layers for enhanced panel strength. 

39.	Huang in view of Hodson and Farag teaches the barrier system of claim 37, Hodson further teaching each interlocking panel comprises: 
a lamination of a plurality of layers including:
a core layer 254;
a first barrier layer 256 on one side of the core layer;
a second barrier layer 256 on an opposite side of the core layer;
a first outer skin layer 204 on the first barrier layer; and a second outer skin layer 204 on the second barrier layer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Huang panel to have the layers as claimed for enhanced panel strength.

42.	Huang in view of Hodson and Farag teaches the barrier system of claim 39, Hodson further comprising a peripheral frame (four members 240), the Huang in view of Hodson and Farag peripheral frame therefore surrounding the lamination layers because the Hodson frame essentially surrounds the entire inner portion of the panel, Fig. 3, the frame having said four side edges because the frame has the tongue and groove. 

43.	Huang in view of Hodson and Farag teaches the barrier system of claim 42, Hodson further teaching the peripheral frame is made of natural wood material (col. 12, lines 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the frame members to be wooden for a beneficial strength/weight ratio.

Claims 40-41 – are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hodson and Farag and in further view of Mateu Climent and Clifford. 
40.	Huang in view of Hodson and Farag does not teach a balsa core, aluminum barrier layer, and   galvanized steel skin layer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the core to be balsa for its insulation properties and for weight reduction. Mateu Climent teaches a barrier layer 5 being aluminum, abstract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the barrier layer to be aluminum for enhanced fire resistance. Clifford teaches a skin layer is made of galvanized steel (col. 1, lines 62-64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the skin layer to be galvanized steel for strength. 

41.	Huang in view of Hodson and Farag and in further view of Mateu Climent and Clifford teaches the barrier system of claim 40, Clifford further comprising a coating (zinc) layer on an outer surface of each of the first and second outer skin layers, col. 3, lines 18-22. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 is so objected to because it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Huang in view of Farag and in further view of Spear to further comprise a lock channel that is configured to be received within and secured to an interior space of the channel and which further includes means for interlocking to the received interlocking panel because the Spear channel is a simple U-channel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633